Case 3:20-cr-00216-X Document 26 Filed 07/20/20                    Page 1 of 1 PageID 64




                            UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
vs.                                              §     Case Number: 3:20-CR-216(6)-X
                                                 §
JOHN MARK PATTERSON                              §
  D~fendant



                 W AIYER OF PERSONAL APPEARANCE AT ARRAIGNMENT
                         AND ENTRY OF PLEA OF NOT GUILTY

         NOW COMES JOHN MARJ( PATTERSON, Defendant in the above-referenced case

 who, along with his attorney, hereby acknowledges the following:

              I) Defendant has received a copy of the indictment in this case, filed May 13, 2020.

 Defendant understands the nature and substance of the charges contained therein, the maximum

 penalties applicable thereto, and his Constitutional rights, after being advised of all the above by

 his attorney.

              2) Defendant understands he has the right to appear personally with his attorney

 before a Judge for arraignment in open Court on this accusation. Defendant further understands

 that, absent the present waiver, he will be so arraigned in open Court.

              3) Pursuant to Federal Rules of Criminal procedure 10(b)(3), Defendant requests the

 Court to accept the waiver of arraigmnent.

              Defendant, having conferred with his attorney in this regard, hereby waives personal

 appearance with his attorney at the arraignment of this case and the reading of the indictment, and,

 by this instrument, tenders his plea of "not guilty" to the charges. The defendant understands that

 entry by the Court of said plea for defendant will conclude the arraignment in this case for all

 purposes.



Date
